Citation Nr: 1113013	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for bilateral knee arthritis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to December 1956 and from September 1958 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a Travel Board hearing in support of his claims in August 2007, before the undersigned Veterans Law Judge.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

In May 2008, the Board remanded this case to the RO via the Appeals Management Center (AMC) so that additional VA and private medical records could be obtained.  


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's eye disability is related to his active military service.

2.  The Veteran's bilateral knee arthritis first manifested many years after service and has not been medically related to service.


CONCLUSIONS OF LAW

1.  The Veteran's eye disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The Veteran's bilateral knee arthritis was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __, 129 S. Ct. 1696 (2009).

VA has satisfied its VCAA duty to notify by issuing a predecisional notice letter for both claims in January 2002.  Follow up letters were issued in March 2004, March 2006, and May 2008.  The March 2006 and May 2008 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The Veteran's claims were most recently readjudicated in the June 2010 SSOC.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  The Veteran underwent VA examinations for the claimed disabilities in July 2004 March 2010.  

Although the March 2010 eye examination did not provide an etiology opinion for his eye disability and is therefore inadequate, remand is not necessary because the Board is granting his eye claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The March 2010 knee examiner provided a speculative opinion.  A speculative opinion that is not accompanied by a rationale is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As discussed below, the examiner provided a rationale for why he could not provide an opinion without resorting to speculation.  Therefore, the examination is adequate and remand is not necessary.  

The Veteran testified at a Travel Board hearing in August 2007.  During the hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claim.  Specifically, the Board asked about the existence of additional private medical treatment for the claimed disabilities.  Further, the case was remanded so that the AOJ could obtain additional medical records.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

This case was remanded in May 2008 so that additional VA and private records could be obtained.  The AOJ obtained these records.  Thus, the Board is satisfied that there was substantial compliance with its May 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his service connection claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Service Connection Claims

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, bilateral knee arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

Lastly, disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, 21 Vet. App. at 303.  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  Jandreau, 492 F.3d at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

A.  Eye Disability

The Veteran asserts that his eye muscle imbalance was caused by his period of active service.  The Veteran has been diagnosed with right hypertropia and exophoria (tendency of the eyes to deviate outward).  Therefore, he has a current disability for VA purposes.  Hickson, 12 Vet. App. at 253.  

The Veteran's STRs note several instances of treatment of an eye muscle problem.  In May 1955, he was in a motor vehicle accident and sustained a concussion.  He was observed to have a vertical imbalance of the eyes, and was treated with occlusion of the right eye for several days.  He was subsequently fitted with glasses, but he found them ineffective and stated that they made him feel like he was crossing his eyes.  He was diagnosed with a muscle imbalance of the eyes in August 1955.  In September 1955, he had a deviation of the right eye.  Also in September 1955, he complained of muscle weakness and diplopia (double vision).  In his November 1956 separation examination for his first period of service, the Veteran reported eye trouble and the doctor noted that occasionally the Veteran felt that his eyes were crossed.  During his second period of service, in February 1959, it was noted that he had a history of esotrophia (crossed eyes) and eye pain.  His September 1959 separation examination noted that he wore glasses for astigmatism.  Thus, there is medical evidence of an in-service eye problem and the second element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  

There are three medical opinions regarding the Veteran's eye disability.  First, in July 2004, the Veteran underwent a fee-based VA examination.  He complained of crossed eyes and an amblyopic left eye.  He reported that he fell down a flight of stairs in service, had a concussion, and has had poor vision since then.  The examiner diagnosed him with right hypertropia and exophoria.  He wrote a lengthy opinion that, in essence, stated that the Veteran was in a motor vehicle accident in May 1955, after which he never complained of double vision during service.  Based upon the lack of complaints of double vision, the examiner opined that the eye muscle imbalance was not the result of the motor vehicle accident, or any other trauma during service.  The lack of double vision complaints "suggest[ed] that this muscle imbalance is actually a congenital problem and has been with the [V]eteran from birth," because if it had occurred in May 1955, the Veteran would have "complained bitterly of double vision."  The examiner concluded that based upon the medical record, the muscle imbalance existed prior to the Veteran's entry into service.  

Second, in October 2007, Dr. A. M., a private physician, stated that the Veteran had misalignment of the eyes in the form of a right hypertropia and exotropia, which caused double vision.  She stated that this disability could be due to one of two causes: that it existed from birth or was the result of trauma.  She noted that the Veteran reported an accident in the military, and that it was the beginning of the problem.  She opined that the accident was "very" probably the cause.  

Lastly, in March 2010, the Veteran underwent a VA eye examination.  The examiner found that the Veteran had mild diabetic retinopathy, cataracts, refractive error, and a remote history of a left eye injury with "no deficit pain."  The examiner did not provide an opinion with a rationale regarding the etiology of the eye condition.  Therefore, it is not adequate for the proper adjudication of this claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The two opinions the Board will consider are the July 2004 VA examination and Dr. A. M.'s October 2007 opinion.  The July 2004 examination report suggests that the Veteran's eye disability existed prior to service.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates both that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection rather than for service-connected aggravation.  Id.  

The Veteran's November 1952 enlistment examination notes a normal ophthalmoscopic, pupil, and ocular motility exam.  Further, the Veteran's vision was 20/20, uncorrected, and it was not noted that he wore eyeglasses with prisms to correct an eye muscle imbalance.  While the July 2004 examination opinion provides evidence that the Veteran's eye disability may have existed prior to service, it does not rise to the level of clear and unmistakable evidence.  Thus, the presumption of soundness is not rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The July 2004 opinion is not assigned probative weight with regard to the service connection claim, because it is based on the assumption that the condition existed prior to service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  The Veteran's STRs show that shortly after his motor vehicle accident, he began to complain of an imbalance of his eyes.  This condition is noted repeatedly in his STRs.  Further, the presumption of soundness attaches, because there is no clear and unmistakable evidence that his eye condition existed prior to service.  Resolving all doubt in favor of the Veteran, the Board assigns probative weight to Dr. A. M.'s favorable medical opinion.  Thus, the third element of a service connection claim is satisfied, and the claim is granted.  Hickson, 12 Vet. App. at 253.  

B.  Bilateral Knee Arthritis

The Veteran has been diagnosed with bilateral knee arthritis.  Therefore, he has a current disability for VA purposes.  Hickson, 12 Vet. App. at 253.  Arthritis is a condition for which service connection may be established by presumption if it manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The evidence of record does not show that the Veteran was diagnosed with knee arthritis within one year of his October 1959 separation from service.  At his August 2007 hearing, he testified that he was thrown down a flight of stairs during a race riot, was treated for knee injuries in service, and has had pain since his injury.  This is not supported by the STRs, which noted that in January 1956, he slipped and fell in his barracks, and hit his head on a wall, sustaining a concussion.  The STRs do not document treatment for knee injuries during service.  The Veteran testified that the first time he went to the doctor for knee pain was approximately 1962, and he then received injections in the 1990s.  The Veteran was first diagnosed with arthritis in June 2000, more than one year after separation from service.  Therefore, he is not entitled to service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  Therefore, the Board will address the theory of direct service connection.  

The Veteran asserts that his bilateral knee arthritis was the result of being thrown down a flight of stairs during a riot.  The Veteran's STRs are unremarkable for any relevant complaints, diagnoses of, or treatment for knee disabilities.  This is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  The STRs show that the Veteran sustained a concussion during a motor vehicle accident in May 1955 and a second concussion during a fall in January 1956.  There is nothing in the record to show that the Veteran was thrown down a flight of stairs, or otherwise injured his knee.  There is no medical evidence of an in-service event or injury that resulted in a knee injury.  

Further, there is no credible lay evidence of such an event.  The Veteran, as a lay person, is competent to report observable symptomatology such as knee pain.  Layno, 6 Vet. App. at 469.  However, his credibility is severely diminished by the fact that the record does not support his assertion that he was thrown down a flight of stairs.  

At his August 2007 hearing, the Veteran testified that he was not in a motor vehicle accident, as is documented in his STRs.  He stated that he did not have a driver's license at the time and that he did not know why a motor vehicle accident was documented in his STRs.  The Veteran's August 2007 testimony is significantly inconsistent with what is documented in the STRs, which overwhelmingly support the conclusion that a motor vehicle accident occurred.  A "Medical Record of Injury and Treatment" dated May 25, 1955, identifies the Veteran by name.  There is a section on the report titled, "Statement in Patient's Own Words How and Where Injury Occurred," where it is written, "[h]ad a head on collision when hitting my head on windshield [sic]."  A "clinical record cover sheet" from the same day contains a note by the attending physician, who stated that the Veteran was a passenger in the vehicle.  After that date, the STRs contain multiple references to the May 1955 motor vehicle accident and resulting concussion.  As the contemporaneous evidence of record repeatedly shows that a motor vehicle occurred, the Board finds that the Veteran's inconsistent lay statements are not credible.  

Lastly, the Veteran was first diagnosed with bilateral knee arthritis in June 2000, over 40 years after leaving the military.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As there is no medical or credible lay evidence of an in-service incurrence of a disease or injury, the second element of a service connection claim is not met.  Hickson, 12 Vet. App. at 253.  

Even if the first two elements of a service connection claim were met, service connection cannot be granted because the third element, a nexus, has not been satisfied.  There are two medical opinions of record that address the Veteran's knee.  

A September 2007 letter from Dr. F. F., a VA physician, states that the Veteran reported an in-service fall down a flight of stairs.  Dr. F. F. concluded that "his fall may have contributed to his knee condition that he suffers today."  As discussed above, the Veteran's statement that he was thrown down a flight of stairs has been found to be not credible.  Further, Dr. F. F. used the word "may."  Such speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, Dr. F. F.'s speculative opinion which relies on an incredible statement does not provide evidence in favor of the Veteran's claim.  

The Veteran underwent a VA knee examination in March 2010.  The examiner diagnosed the Veteran with bilateral knee arthritis.  He stated that the Veteran's account of his injury was "drastically different" from what was documented in the STRs.  The examiner could not provide an etiology opinion without resorting to speculation, "because [the Veteran's] account of his injury and what is listed in the medical records are significantly different."  If the Veteran's statements were accepted as true, the examiner opined that the knee arthritis was at least as likely as not the result of the trauma "he would potentially have suffered in such a fall."  However, the examiner concluded that "this version is not documented in the medical records, and therefore [he was] unable to fully opine on this question."  

The Veteran's assertion that he was thrown down a flight of stairs during a race riot has been found not credible.  This invalidates the basis of the examiner's speculative opinion that would have been favorable if it had been supported by the evidence.  

The examiner provided a well-reasoned rationale for his inability to provide an opinion without resorting to speculation.  Therefore, the examination is adequate.  Nieves-Rodriguez, 22 Vet. App. at 295.  However, a speculative opinion does not create an adequate nexus for the purposes of establishing service connection.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (stating that a speculative medical opinion as to causation cannot establish a medical nexus to service).  Therefore, the opinion is not afforded probative weight in favor of or against the Veteran's claim.  

In summary, there is no competent, credible evidence to support a nexus between the Veteran's bilateral knee arthritis and his periods of military service.  The third element of a service connection claim is not satisfied.  Hickson 12 Vet. App. at 253.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, service connection for bilateral knee arthritis must be denied.


ORDER

Service connection for an eye disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for bilateral knee arthritis is denied.  




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


